Citation Nr: 0009345	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-47 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for somatoform pain 
disorder (claimed as depression) as secondary to the 
veteran's service-connected disability.

2.  Entitlement to an increased rating in excess of 30 
percent for chronic tension headaches.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Crawford, Counsel

INTRODUCTION

The veteran had active service from August 1979 to August 
1982.

On appellate review in December 1994, the Board of Veterans' 
Appeals (Board) granted service connection for residuals of a 
neck injury to include cervical strain with headaches.  In 
March 1995, the RO, effectuating the Board's decision, rated 
the veteran's chronic cervical strain disability as 10 
percent disabling and rated the chronic muscle tension 
headache disability as noncompensably disabling.  In August 
1995, the RO increased the 10 percent evaluation assigned for 
the chronic cervical strain to 20 percent, effective March 
29, 1995, and in October 1995, the rating assigned for 
chronic muscle tension headaches disability was increased to 
30 percent, effective March 29, 1995.  In December 1995, the 
veteran filed an informal claim for entitlement to a total 
rating based on individual unemployability.  In March 1996, 
the RO confirmed and continued the assigned ratings for the 
aforementioned service-connected disabilities and denied 
entitlement to a total rating based on individual 
unemployability.  In July 1996, service connection for 
depression claimed as secondary to the veteran's service-
connected disability was denied.  That same month, the 
veteran filed notice of disagreement (NOD) for the increased 
ratings and individual unemployability claims.  In August 
1996, the RO mailed to the veteran a statement of the case 
(SOC) addressing the issues of entitlement to an increased 
rating in excess of 30 percent for chronic muscular tension 
headaches and entitlement to an increased rating for 
individual unemployability.  The veteran perfected the appeal 
in October 1996.  In November 1996, the RO received NOD for 
the service connection claim.  In September 1997, the RO 
characterized the issue as entitlement to service connection 
for somatoform pain disorder (claimed as depression) as 
secondary to service-connected disability and confirmed and 
continued the denial.  The veteran filed NOD in October 1997 
and that same month, the RO issued to him a SOC.  The veteran 
perfected the appeal in January 1998.

Considering the foregoing procedural development, the issues 
on appeal are as stated on the title page.  

Regarding the chronic cervical stain disability, as 
previously noted, in August 1995, the RO increased the 10 
percent evaluation assigned for the veteran's chronic 
cervical strain disability to 20 percent.  In July 1996, the 
veteran filed NOD.  In April 1999, the RO increased the 20 
percent rating to 30 percent and issued to the veteran and 
his representative a relevant SOC.  On the attached 
notification letter, the veteran was told if he decided to 
continue his appeal, he would need to file a formal appeal.  
That could be accomplished by completing and filing the 
enclosed VA-Form 9.  The veteran was told to carefully read 
the instructions of that form.  Since the issuance of the SOC 
neither the veteran nor his representative has disagreed with 
the RO's determination regarding this matter.  As such, the 
claim has not been properly developed for appellate review 
and is not on appeal before the Board.  

The issue of entitlement to service connection for 
entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained.  The duty to assist 
has been fulfilled.

2.  The veteran's service-connected chronic cervical strain 
and chronic tension headache disabilities exacerbate symptoms 
associated with his somatoform pain disorder (claimed as 
depression).

3.  The veteran's chronic tension headache disability is 
productive of constant headaches that are not prostrating in 
nature.  The disability is not productive of severe economic 
inadaptability.

CONCLUSIONS OF LAW

1.  The veteran's service-connected chronic cervical strain 
and chronic tension headache disabilities aggravate his 
somatoform pain disorder (claimed as depression).  
38 U.S.C.A. §§ 1110, 5107 (West 1991); Allen v. Brown, 
7 Vet. App. 439 (1995); 38 C.F.R.§ 3.310(a) (1999).

2.  The criteria for entitlement to an increased evaluation 
in excess of 30 percent for chronic tension headaches are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 
4, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a March 1995 rating action, the RO, effectuating a 
December 1994 Board decision, granted service connection for 
chronic cervical spine strain and rated the disability as 10 
percent disabling, and chronic muscle tension headaches and 
rated the disability as noncompensably disabling.  The 
assigned effective date was August 29, 1991.  

In rendering that determination, the RO considered the 
veteran's service medical records, employment-related medical 
reports dated in 1983 associated with an on the job injury, 
and VA examination reports dated from February 1992 to 
October 1993.

On VA examination in February 1992, the veteran complained of 
dull throbbing headaches of mild to moderate severity.  The 
veteran stated that he tended to work through them and had 
not specifically lost time from work.  He denied having 
associated visual changes, aura, nausea or vomiting, and 
stated that he did not take medication for relief.  The 
veteran stated that he had worked in various construction 
trades as a temporary laborer.  Neurological examination was 
normal.  The assessment was chronic tension headaches, 
probably related to neck disorder.

VA examination in October 1993 revealed that the veteran 
complained of headaches accompanied with nausea and 
occasional blackouts.  He also did not sleep well and had 
difficulty maintaining employment.  He added that he lied to 
obtain employment as a laborer.  Examination revealed minimal 
limitation of motion of the neck; otherwise, findings were 
normal.  The diagnoses were chronic cervical and thoracic 
strain.  

On VA examination in April 1995, the veteran complained of 
daily muscle contraction headaches associated with nausea, 
and severe tight pain around both sides of the head, 
exacerbated by physical activity.  Physical examination was 
normal, except for tenderness to palpation of the midline and 
the mid-cervical region with paravertebral spasms noted 
cranially of the paravertebral muscles of both sides.  A 
report of an x-ray study showed no evidence of spinal cord or 
nerve root compression.  The examiner added that the veteran 
had been a manual laborer working in the railroad industry 
intermittently since discharge from service.  The veteran had 
not been able to hold a job for more than two weeks over the 
last year or two because of neck pain.  The impressions were 
chronic cervical and thoracic muscle pain and rule out 
cervical radiculopathies.  

In October 1995, the noncompensable evaluation for chronic 
muscle tension headaches was increased to 30 percent, 
effective March 29, 1995.  

VA examination in March 1996 reflects that the veteran stated 
that over the past twelve months his headache disability had 
not changed.  The veteran stated that his headaches occurred 
two to three times a day and were exacerbated by any physical 
activity, stress, or exercise.  When his back hurt, a dull, 
aching pressure pain radiated to behind his eyes and caused 
dizziness.  As a result, he laid down.  The veteran also 
noted that he participated in pain management but was unable 
to tolerate pain incurred from the commute.  Physical 
examination disclosed normal findings, except for slightly 
diminished sensation of the ulnar distribution of the upper 
extremities to pinprick and some mild tenderness to moderate 
palpation over the cervical spine and at the nape of the 
neck.  Tenderness of the mid thoracic spine was noted as 
well.  The examiner stated that the veteran had a magnetic 
resonance imaging (MRI) of the cervical spine, which revealed 
some degenerative disc disease, herniations, spinal cord 
impingement or neural foraminal impingement.  The impression 
was chronic muscle contraction headaches related to chronic 
cervical and lower back strain.

In February 1996, the veteran stated that he became too 
disabled to work in November 1990 and he had last worked full 
time in 1994.  He did not leave his last job of employment 
because of disability and had not tried to obtain employment 
since he became too disabled to work.  

VA mental status examination in January 1997 shows diagnostic 
impressions, in part, of Axis I: somatoform pain disorder and 
Axis III: service-connected neck and back condition and 
variety of somatoform pain complaints.  On Social & 
Industrial Survey examination, the social worker stated that 
the veteran suffered from physical symptoms, including 
headaches and mid back pain, and had not worked since 1992.  
It also appeared that he may have depression symptoms, 
including difficulty sleeping and anger, some of which is 
related to pain, his inability to work, and inability to 
provide for his family.

In May 1997, G.S., Ph.D., stated that the veteran's pain 
disorder did not appear secondary to his service-connected 
disability.  Rather, the pain disorder most likely preceded 
the onset of his physical disabilities and, indeed, may have 
played a role in his decision to seek medical treatment.  
This opinion was based upon the veteran's history and the 
natural and common course of the pain disorder.  G.S. 
explained that a pain disorder is generally a long-term 
disorder which causes amplification of somatic sensations 
throughout the sufferer's life.  Given the veteran's recent 
physical evaluation, detecting objective evidence of cervical 
spine strain and chronic muscle tension headaches, it is 
possible that the pain disorder is now exacerbated by the 
service-connected difficulties.  However, determining the 
percentage of exacerbation of pain by his service-connected 
disabilities cannot be accomplished with a sufficient degree 
of psychological certainty given the limited scope of the 
evaluation. 

In July 1997, R.P., Ph.D., after reviewing the veteran's file 
and evaluating him, found that the veteran did not meet the 
diagnostic criteria for somatization disorder, but met the 
criteria for undifferentiated somatoform disorder as well as 
a pain disorder associated with both his psychological and 
general medical conditions for Axis I and migraine headaches 
and back pain for Axis II.  She added that the veteran was 
not likely to accept the diagnosis, and had been unwilling to 
participate in pain management programs.  He could not 
participate because he believed the van ride would cause 
great pain.  She also believed that his pain might be 
psychologically generated, which the veteran was unwilling to 
accept.  

In an August 1997 addendum, G.S. reiterated that he could not 
determine the percentage of exacerbation of pain by service 
and non-service connected disabilities, to a sufficiently 
high degree of psychological certainty to render a specific 
Global Assessment Functioning (GAF) score.  

VA medical records and progress notes dated from January 1997 
to January 1998 are also of record.  Included within the 
reports is a February 1997 progress note showing that the 
veteran had a daily headache although the intensity of the 
headache was slightly less after being prescribed Sertraline.  
The assessment was muscle contraction headache.  A February 
1997 mental evaluation report from B.N. is also present.  In 
the report, after evaluating the veteran, B.N. recorded 
diagnoses which included somatoform pain disorder and wrote 
that the veteran had a lengthy history of chronic pain 
symptoms which have culminated over the last few years in his 
inability to work and contribute to his family.  Around this 
issue, he felt anxiety, guilt, helplessness, and 
hopelessness.  Sleep disturbance also was related to his 
symptoms of pain.  

On VA examination in May 1998, neurological examination was 
normal.  The diagnoses included chronic headaches.  

On VA fee-basis examination dated in June 1998, review of the 
systems was positive for vertiginous feelings, particularly 
when his headaches were bad.  They also appeared when his 
eyes moved from side-to-side or when he moved his head 
suddenly.  Examination disclosed no tenderness of the 
cervical spine, although there was some mild to moderate 
tenderness at the base of the occiput.  The cervical 
paraspinal muscles were nontender and there was no spasm.  
Limited range of motion of the cervical spine was 
demonstrated, Spurling's maneuver produced local pain of the 
neck without radiation of the arms, and there was mild 
tenderness to percussion over the thoracic and lumbar spine, 
but no spasm or tenderness of the paraspinal muscles.  
Cranial nerves II-XII were normal.  There was no nystagmus or 
diplopia.  Motor examination of the extremities showed normal 
strength and muscle tone.  Deep tendon reflexes were 2+ 
symmetrically and there was no Babinski signs.  The diagnosis 
was chronic muscle contraction headaches related to chronic 
cervical and lower back strain.

The examiner commented that there had been no significant 
change in the frequency or severity of the veteran's 
headaches and neck pain since he was last examined in 1996.  
His headaches were constant and varied in intensity 
throughout the day.  The veteran stated that he lies down for 
1-2 hours in the afternoon because of fatigue.  The examiner, 
however, did not get the sense that the veteran's headaches 
were actually prostrating at any time, and noted that 
although the veteran has been unable to work for several 
years, he had been able to successfully care for his child at 
home and pursue several hobbies.  The veteran did state that 
because of chronic pain he had to change position frequently 
and switch from one hobby to another.  The doctor then noted 
that there was a transcription error in Dr. S.'s March 1996 
report regarding the MRI scan accomplished in April 1995.  He 
stated that there was no evidence of spinal cord or nerve 
root compression, on degenerative disease and osteophytes at 
several levels.  The MRI scan should have read, "which did 
reveal some degenerative disc disease, (no) herniations, 
spinal cord impingement, or neural foraminal impingement."


Service Connection

In this case, the veteran asserts that his service-connected 
chronic cervical strain and chronic tension headache 
disabilities caused his somatoform pain disorder.  

Applicable law and regulations provide that secondary service 
connection is awarded when a disability is proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. § 1110 (West 1991); Buckley v. West, 12 Vet. 
App. 76 (1998); 38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected disorder by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); see also Boyer v. West, 12 Vet. 
App. 142, 144 (1999); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Aggravation generally means "any increase 
in disability."  Allen, 7 Vet. App. at 445; see also Stadin 
v. Brown, 8 Vet. App. 280, 285 (1995). 

After reviewing the evidence presented in the case, the Board 
finds that the veteran's claim is well grounded.  In January 
1997, a social worker stated that the veteran may have 
depression symptoms some of which are related to pain and in 
May 1997, G.S. stated that given the veteran's recent 
physical evaluation, detecting objective evidence of cervical 
spine strain and chronic muscle tension headaches, it is 
possible that the pain disorder was now exacerbated by the 
service-connected disabilities.  Considering the foregoing, 
the Board finds that the veteran's claim is plausible and 
capable of substantiation.  38 U.S.C.A. § 5107(a); Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The VA therefore has a duty to assist the 
veteran.  Review of the record shows that all evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  The VA has fulfilled its duty to 
assist.  38 U.S.C.A. § 5107(a).

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

After carefully reviewing and weighing the relevant evidence, 
the Board finds that service connection for a somatoform 
disorder has been established.  The record clearly shows that 
neither service connection on a direct basis or presumptive 
basis can be established.  It, however, does show that 
service connection on a secondary basis has been established.  
As noted above, service connection is in effect for chronic 
cervical strain and chronic tension headaches.  In January 
1997, a social worker stated that the veteran's depression 
symptoms, including difficulty with sleeping, anger, are 
related to his pain.  In May 1997, G.S. stated that given the 
veteran's recent physical evaluation, detecting objective 
evidence of the cervical spine strain and chronic muscle 
tension headaches, it was possible that the pain disorder was 
now exacerbated by the service-connected disabilities.  
Although in July 1997 R.P. rendered a diagnosis of 
undifferentiated somatoform disorder as well as a pain 
disorder, she also stated that the disorders were associated 
with both the veteran's psychological and general medical 
disorders.  In light of the foregoing medical opinions, the 
Board finds that service connection for the veteran's 
somatoform disorder (claimed as depression) has been 
established.  Additional disability resulting from the 
aggravation of a non-service-connected disorder by a service-
connected disability is compensable under 
38 C.F.R. § 3.310(a).  Because the record contains medical 
evidence showing that the veteran's service-connected 
disabilities exacerbate his somatoform disorder, entitlement 
to service connection is warranted.  Allen, supra.

In this case the Board acknowledges that in May and August 
1997 G.S. stated that determining the percentage of 
exacerbation of pain, by his service connected disabilities 
could not be accomplished with a sufficient degree of 
psychological certainty given the limited scope of the 
evaluation and that he could not determine the percentage of 
exacerbation of pain by the non-service-connected 
disabilities to a sufficiently high degree of psychological 
certainty to render a specific GAF score.  Nonetheless, in 
spite of the foregoing, service connection is warranted.  
Although determining the degree of exacerbation has been 
problematic, the evidence still shows that the veteran's 
somatoform disorder is exacerbated by his service-connected 
disabilities.  As such, the issue of whether the veteran's 
service connected disabilities aggravate his somatoform 
disorder must be resolved in the veteran's favor.  See Allen, 
supra.

Based on the foregoing, the evidence supports the veteran's 
claim of entitlement to service connection for a somatoform 
disorder (claimed as depression), on an aggravation basis.  
Allen, supra.  The veteran's appeal is granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310(a); Allen, supra.

Increased Rating

The veteran also seeks entitlement to an increased evaluation 
in excess of 30 percent for chronic tension headaches.  He 
asserts that his disability has increased in severity.  As 
such, the veteran has submitted a well grounded claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  VA therefore 
has a duty to assist.  Upon reviewing the evidence of record, 
the Board finds that the duty to assist has been fulfilled.  
The evidence necessary to rendering an equitable disposition 
of the veteran's claim has been obtained.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999). Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Rating Schedule provides that a 10 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months and a 30 percent evaluation is warranted for migraines 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 50 
percent evaluation is warranted for migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3 (1999).

After carefully reviewing and weighing the probative and 
persuasive evidence, the Board finds that entitlement to an 
increased rating in excess of 30 percent is not warranted.  
The veteran's clinical picture associated with his chronic 
tension headaches disability does not more nearly approximate 
the criteria required for an increased rating.  The Board 
acknowledges that the veteran experiences constant headaches 
that vary in intensity throughout the day.  It is also 
acknowledged that he maintains that he lies down for 1-2 
hours in the afternoon because of fatigue.  However, the 
clinical evidence does not show that his disability is 
productive of migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.7, Part 4, Diagnostic 
Code 8100.  On recent examination, neurological examination 
was normal.  Additionally, the examiner found that there had 
been no significant change in the frequency or severity of 
the veteran's headaches since 1996.  The examiner also stated 
that the veteran's headaches were not prostrating at any time 
and noted that although the veteran had not worked over 
several years, he successfully cared for his child at home 
and pursued several hobbies.  There is no objective evidence 
of record showing that the veteran's disability has increased 
in severity to warrant an increased rating in excess of 30 
percent.  Given the foregoing, the Board finds that the 
veteran's disability does not warrant an increased rating and 
the claim is denied.  Id.

The pertinent provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321 (1999), have also been 
considered, but the evidence is silent with respect to 
furnishing a basis for an allowance in this regard.  In an 
exceptional case, where the schedular evaluations are found 
to be inadequate, the Chief Benefits Director or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  However, the Board is 
not required to discuss the possible application of 38 C.F.R. 
§ 3.321(b)(1) when there is no evidence of an exceptional 
disability picture. Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, there is no evidence of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  Although the veteran asserts that his 
service-connected chronic tension headache disability renders 
him unemployable, there is no evidence of record showing that 
the currently assigned 30 percent evaluation does not 
adequately contemplate the veteran for any work-related 
interference caused by the service-connected disability, see 
generally 38 C.F.R. § 4.1 (1999), and there is absolutely no 
evidence of record showing that the veteran's disability 
causes frequent periods of hospitalization.  Therefore, an 
increased evaluation on an extra-schedular basis is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to service connection for a somatoform pain 
disorder (claimed as depression) is granted.

Entitlement to an increased rating in excess of 30 percent 
for chronic tension headaches is denied.  

REMAND

The veteran also seeks entitlement to a total rating based on 
individual unemployability based on his service-connected 
disability.  As shown above, the evidence supports the 
veteran's claim of entitlement to service connection for a 
somatoform pain disorder (claimed as depression).  Thus, 
additional development is warranted.  

Regarding the evaluation of the veteran's somatoform 
disorder, the Board acknowledges that determining the 
percentage of exacerbation of pain, by his service connected 
disabilities could not be accomplished with a sufficient 
degree of psychological certainty to render a specific GAF 
score.  However, in this regard, it is noted that in May 
1997, G.S. rendered that conclusion based upon the limited 
scope of the examination and in August 1997, he reiterated 
that conclusion based upon findings documented in May and 
July 1997, without any additional testing of the veteran.  
Considering the foregoing, the Board is of the opinion that 
another attempt to ascertain the additional increase in 
disability of the veteran's somatoform disorder, which is 
caused by his service-connected disabilities, should be made.

In evaluating the veteran's disability, the Board also notes 
that, if applicable, "when two diagnoses, one organic and 
the other psychological or psychoneurotic, are presented 
covering the organic and psychiatric aspects of a single 
disability entity, only one percentage evaluation will be 
assigned under the appropriate diagnostic code determined by 
the rating board to represent the major degree of 
disability."  That is, "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding."  See 
Fanning v. Brown, 4 Vet. App. 225, 230 (1993); Brady v. 
Brown, 4 Vet. App. 203, 206 (1993), citing Washington v. 
Derwinski, 1 Vet. App. 459, 465 (1991), wherein the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) took note of 38 C.F.R. § 4.132, Psychological 
Factors Affecting Physical Condition; see also 38 C.F.R. 
§ 4.14 (1999).

Nonetheless, in view of the foregoing allowance of service 
connection for a somatoform pain disorder and the veteran 
assertions that his service-connected disabilities prevent 
him from obtaining and maintaining substantially gainful 
employment, additional development associated with the 
veteran's claim of entitlement to a total rating based on 
individual unemployability is warranted.  

In light of the above and to ensure full compliance with due 
process requirement, the veteran's claim for a total rating 
based on individual unemployability is remanded to the RO for 
the following development:

1.  The veteran should be afforded the 
opportunity to submit evidence, which 
would support his claim.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The RO also should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  After any necessary authorization 
for release of medical information is 
secured from the veteran, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
veteran.  Regardless of the response from 
the veteran, the RO should obtain any 
current, outstanding VA treatment 
records.

3.  The veteran should be scheduled for a 
VA neuropsychiatric examination to 
identify and determine the nature and 
extent of severity of his somatoform pain 
disorder.  The entire claims file and a 
separate copy of this remand, in addition 
to the new criteria for rating mental 
disorders must be made available to and 
reviewed by the examiner pursuant to 
conduction and completion of the 
examination.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by the disability.  If there are other 
psychiatric disorders found, the examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  Any necessary 
special studies, including psychological 
testing, should be accomplished.  
Following evaluation, if possible, the 
examiner should provide a numerical score 
on the Global Assessment of Functioning 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's additional 
impairment associated with his somatoform 
pain disorder, which is caused by his 
service-connected chronic cervical strain 
and chronic tension headache 
disabilities.  The examiner should 
include a definition of the numerical GAF 
score assigned, as it relates to the 
veteran's occupational and social 
impairment.  If such findings cannot be 
ascertained, the examiner should so 
state.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
a total rating based on individual 
unemployability.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

